      Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 23, 2020
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GLOBAL TUBING, LLC,                               §
                                                  §
Plaintiff,                                        §
                                                  §
VS.                                               § CIVIL ACTION NO. 4:17-CV-3299
                                                  §
TENARIS COILED TUBES, LLC and                     §
TENARIS, S.A.,                                    §
                                                  §
Defendants.                                       §
                                                  §

                                 MEMORANDUM & ORDER

        Before the Court are the claim construction briefs filed by both parties in this patent

infringement suit. On June 10, 2020, the Court held a hearing, in accordance with Markman v.

Westview Instruments, Inc., 517 U.S. 370 (1996), during which the parties presented argument in

support of their proposed constructions. After considering the arguments of counsel, the evidence,

and the applicable law, the Court finds that the disputed claims of the patents-in-suit should be

construed as set forth herein.

   I.        BACKGROUND

        Defendant Tenaris Coiled Tubes, LLC is the owner of U.S. Patent No. 9,803,256 (the “‘256

patent”), U.S. Patent No. 10,378,074 (the “‘074 patent”), and U.S. Patent No. 10,378,075 (the

“‘075 patent”). Plaintiff Global Tubing, LLC brought suit against Defendant for, among others,

declaratory judgment of non-infringement and unenforceability.

        This patent dispute involves patents for coiled tubing, which are very long, small-diameter

steel tubes that are used in the oil and gas industry to conduct and service wellbore operations. The

                                                 1
     Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 2 of 6



particular patents at issue provide for coiled tubing that is manufactured with a “quench and

temper” process that makes the coiled tubing stronger and safer to meet the needs of shale oil

extraction.

   II.        APPLICABLE LAW

         In patent law, “the claims of a patent define the invention to which the patentee is entitled

the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation

omitted). Claim construction is a matter of law, and thus the task of determining the proper

construction of the disputed terms lies with the district court. Markman, 417 U.S. at 385.

         To determine the meaning of claims, courts begin by considering the intrinsic evidence,

which includes the claims themselves, the specifications, and the prosecution history. Phillips, 415

F.3d at 1313. Courts look first to the language of the asserted claim itself. Comark Commc’n, Inc.

v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). It is well established that words of a claim

“are generally given their ordinary and customary meaning,” which is defined as the “meaning

that the term would have to a person of ordinary skill in the art in question at the time of the

invention.” Phillips, 415 F.3d at 1312–13 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1582 (Fed. Cir. 1996)). A district court is not obligated to construe terms with ordinary

meanings, lest trial courts be inundated with requests to parse the meaning of every word in the

asserted claims. O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed.

Cir. 2008); see also Mentor H/S, Inc. v. Med. Device All., Inc., 244 F.3d 1365, 1380 (Fed. Cir.

2001) (finding no error in the lower court’s refusal to construe “irrigating” and “frictional heat”).

The exceptions to the ordinary meaning rule are (1) when the patent applicant acts as his own

lexicographer and explicitly defines the term, and (2) when the specification “reveal[s] an

intentional disclaimer, or disavowal, of claim scope by the inventor.” Phillips, 415 F.3d at 1315–

                                                   2
      Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 3 of 6



16.

       Claims, however, “must be read in view of the specification of which they are a part.”

Phillips, 415 F.3d at 1315 (quoting Markman, 52 F.3d at 979). The specification, which describes

and illustrates the invention in detail, “is always highly relevant to the claim construction analysis.

Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.” Id. (quoting

Vitronics, 90 F.3d at 1582).

       Courts may also consider the prosecution history, which provides evidence of how the

Patent and Trademark Office (the “PTO”) and the inventor understood the patent. Phillips, 415

F.3d at 1317. However, “because the prosecution history represents an ongoing negotiation

between the PTO and the applicant, rather than the final product of that negotiation, it often lacks

the clarity of the specification and thus is less useful for claim construction purposes.” Id. Still, a

“patentee may limit the meaning of a claim term by making a clear and unmistakable disavowal

of scope during prosecution.” Purdue Pharma L.P. v. Endo Pharms., Inc., 438 F.3d 1123, 1136

(Fed. Cir. 2006); see Cordis Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009). A

patentee could do so by, for instance, clearly characterizing the invention in a way to avoid prior

art. See, e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1349 (Fed. Cir. 2004)

(limiting the term “transmitting” to require direct transmission over a telephone line because the

patentee was found to have disclaimed transmission over a packet-switched network by stating

during prosecution that the invention transmits over a standard telephone line). However, “[w]here

an applicant’s statements are amenable to multiple reasonable interpretations, they cannot be

deemed clear and unmistakable.” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315,

1326 (Fed. Cir. 2013).

       In most circumstances, analysis of the intrinsic evidence alone will resolve claim

                                                   3
     Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 4 of 6



construction disputes. Vitronics, 90 F.3d at 1583. However, if the intrinsic evidence does not

resolve ambiguities, a court may also consider extrinsic evidence such as expert witness testimony,

dictionary definitions, and legal treatises. Id. at 1585. While extrinsic evidence “can shed useful

light on the relevant art,” it is “less significant than the intrinsic record in determining ‘the legally

operative meaning of claim language.’” C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 862

(Fed. Cir. 2004).

           A patent is presumed to be valid. 35 U.S.C. § 282. A claim is invalid for indefiniteness if

it “fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the

invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2010). The party

challenging the validity of a claim must prove indefiniteness by clear and convincing evidence.

Takeda Pharm. Co. v. Zydus Pharms. USA, Inc., 743 F.3d 1359, 1366 (Fed. Cir. 2014); Apotex

USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir. 2001); WesternGeco LLC v. ION

Geophysical Corp., 876 F. Supp. 2d 857, 871 (S.D. Tex. 2012).

    III.      CONSTRUCTION OF AGREED TERMS

              A. “bias weld joint[s]”

           The parties agreed prior to the Markman hearing that the scope of this claim is the

“microstructural region corresponding to the strip-to-strip joint that can be performed by Plasma

Arc Welding (“PAW”), Friction Stir Welding (“FSW”), or any other welding techniques.” The

Court adopts this construction.

              B. “heat affected zone[s]”

           The parties agreed prior to the Markman hearing that the scope of this claim is “the portion

of the base metal that has not been completely melted but whose microstructure or mechanical

properties have been altered by the heat of welding.” The Court adopts this construction.

                                                    4
     Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 5 of 6



            C. “more than 90 volume % tempered martensite” / “at least 95 volume %
               tempered martensite”

         The parties agreed prior to the Markman hearing that this claim carries its plain and

ordinary meaning. The Court adopts this construction.

            D. “each of the plurality of welded strips comprising: a yield strength greater
               than about 80 ksi”

         At the Markman hearing, the parties agreed that this term carries its plain and ordinary

meaning. The Court adopts this construction.

   IV.      CONSTRUCTION OF DISPUTED TERMS

            A. “improved yield strength and fatigue life at weld joints”

         As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court construes this term as “improved yield strength and fatigue life at weld joints as compared

to conventional coiled tubing.”

            B. Weight Percent Terms

         As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court construes these terms as “about X – about X wt.%” or “up to about X wt. %.”

            C. “full body heat treatment applied to the coiled steel tube”

         As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court construes this term as “full body heat treatment composed of at least one austenitization and

quenching cycle followed by a tempering treatment, applied uniformly to the coiled steel tube.”

            D. “homogenous”

         As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court construes this term as “homogeneous as compared to conventional coiled tubing.”



                                                5
     Case 4:17-cv-03299 Document 140 Filed on 06/22/20 in TXSD Page 6 of 6



           E. “uniform distribution of fine carbides”

        As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court construes this term as “uniform distribution of fine carbides as compared to conventional

coiled tubing.”

           F. “a length of coiled steel tube”

        As the Court held at the Markman hearing, and for the reasons stated on the record, the

Court concludes that no construction is necessary as this claim term carries its plain and ordinary

meaning.

   V.      CONCLUSION

        The disputed terms in the patents-in-suit are construed as set forth in this Order.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas, on this the 22nd day of June, 2020.




                                                      HON. KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
